Citation Nr: 1637452	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as due to exposure to harmful chemicals in service.

2. Entitlement to an increased evaluation for a service connected right ankle, fracture malleolus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

These matters come to the Board of Veterans' Appeals ("BVA" or "Board)" on appeal from a June 2009 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Albuquerque, New Mexico, which, in pertinent part, continued a 10 percent disability rating for a service connected right ankle, fracture malleolus ("a right ankle disability") and denied service connection for prostate cancer.

The Veteran filed a timely notice of disagreement ("NOD") in July 2009.  After a Statement of the Case was issued in June 2010, the Veteran perfected his appeal in July 2010, via VA Form 9 substantive appeal. 

In June 2014, the Board remanded the Veteran's appeal for additional development.  Subsequent to the completion of this development, the case was returned to the Board for further review.  

For the record, this appeal was processed using the Veteran's Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claims.

The issue of entitlement to an increased evaluation for a service connected right ankle disability will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction ("AOJ").


FINDING OF FACT

The Veteran's current prostate cancer residuals are a result of his exposure to diesel fuels in service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38. U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed Cir. 2004).

Turning to the facts of this case, post-service medical evidence reveals that the Veteran has a current diagnosis of prostate cancer.  He contends that his prostate cancer is directly related to frequent exposure to diesel fuel in service. 

The Veteran's service treatment records reveals no evidence of complaints of or treatment for a prostate condition.  However, the Veteran's DD 214 Report of Separation from Active Duty confirms the Veteran's statements that his assignment in the military was as an auto mechanic.  

Turning to the question of a nexus, evidence in support of the Veteran's claim includes a letter from Dr. D.F. dated in June 2009.  In this letter, Dr. F. stated that there was a correlation between heavy exposure to polycyclic aromatic hydrocarbons and the ultimate development of prostate cancer.   He noted that the risk was increased in some studies.  Additionally, the claims file contains a letter dated in August 2009 from Dr. B.G., in which he discussed an association between polycyclic aromatic hydrocarbons and prostate cancer.  He wrote, "[d]ue to his occupational exposures in the services . . . this is a service connected disability."  

The Veteran was afforded a VA examination in July 2014.  The VA examiner reviewed the Veteran's claims file and obtained of history from the Veteran.  The Veteran reported that he served in the Army as a wheel vehicle generator mechanic; and that during his service, he was deployed to Germany.  He reported that at that particular time, there were no power pumps and that fuel had to be pumped by hand.  As such, he stated that he was exposed to diesel fuel that could be used on gas or diesel engines.  After conducting a physical examination, the examiner diagnosed prostate gland cancer, with no measurable disease at present.  She essentially opined that the Veteran's prostate condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness (i.e., exposure to harmful chemicals).  In doing so, she opined that there was no scientific basis for the Veteran's claim; and that there was no relationship between diesel fuel and exposure to polycyclic aromatic hydrocarbons.  She opined that the information provided by Drs. F. and G was "old" and had no validity at this time since there has been no serious double blind placebo controlled study to confirm the hypothesis that chemical exposure could cause prostate cancer.  She cited research as to what is known about prostate cancer.  

Given the contradictory medical opinions, the Board requested a Veterans Health Administration ("VHA") medical opinion in May 2016.  In July 2016, the Board received a response.  A VA urologist cited four published research papers that essentially addressed the question of whether there was an association between PAHs, diesel exhaust and prostate cancer.  Of these four, the first paper published in the Journal of Occupational and Environmental Medicine suggested that there was no association between PAHs, diesel exhaust and prostate cancer.  The second paper, titled Prostate Cancer Risk from Occupational Exposure to Polycyclic Aromatic Hydrocarbons Interacting with the GSTPl, found that occupational PAH exposure was not significantly associated with prostate cancer.  A third paper entitled Association Between Diesel Exposure at Work and Prostate Cancer concluded that exposure to diesel fuel or fumes may be associated with the development of prostate cancer.  Finally, in terms of the fourth paper titled Elevated Polycyclic Aromatic Hydrocarbon-DNA Adducts in Benign Prostate and Rick of Prostate Cancer in African Americans, found that higher levels of PHA-DNA adducts in benign prostate specimens were associated with a modest, non-significant increased risk for prostate cancer.  The article went on to state that this risk, however, was greater in African Americans and greater still for African American cases diagnosed within four years from the time of the original tissue collection.   

The urologist stated that in light of the contradictory data, the lack of literature, the inability to quantify the exposure of the patients in the studies and the Veteran; it was difficult to know if there was a causal relationship between diesel fuel and prostate cancer.  He had reviewed the above-referenced data with a colleague who was a Prostate Cancer researcher; and they felt that the data was indeterminate.  For this reason, the urologist stated the neither he nor the Prostate Cancer researcher could truly refute or support the Veteran's claim and could not say that " 'more likely than not' the exposure [to diesel fuel] caused the cancer."  

The evidence before the Board reflects the opinions of medical professionals who have completely contrary medical opinions in regards to this issue; and an expert medical opinion in which the experts essentially found that it is difficult to know if there is a causal relationship between a person's exposure to diesel fuel and the development of prostate cancer.  While further medical inquiry could be undertaken with a view towards further development of this claim, the Board is of the opinion that any such development would not materially assist it in this determination.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993).  As such, the Board affords the benefit of the doubt to the Veteran and grants the claim.


ORDER

Service connection for prostate cancer is granted.  


REMAND

In Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the U.S. Court of Appeals for Veterans Claims ("Court") held that the final sentence of 38 C.F.R. § 4.59 requires that a medical examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  The Court further held that that if the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  Here, the Board finds that the VA July 2014 examination of record does not meet the criteria set forth in Correia.  As such, a remand is necessary to afford the Veteran a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted the July 2013 ankle examination to review the claims file, including this remand.  The examiner should report the ranges of passive knee motion and in weight-bearing and nonweight-bearing.  If any such testing was not feasible, the examiner should explain why.  

2.  If the July 2013 examiner is unable to provide the information requested in the preceding paragraph, or provide reasons why the testing was not feasible, schedule the Veteran for an examination to determine the current severity of his service-connected right ankle disability.  The examiner should review the record, including this remand.

The examiner should record the ranges of motion observed on clinical evaluation.  

The examiner should determine whether the ankle disability is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner should note the Veteran's reports of limitation of motion during flare-ups and whether these reports are consistent with the examination findings.

The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


